OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
            OFFICIAL BUSINES£^%te«3Kiuffi /                               .__,%
            STATE ©F TEXA^4^f'«£' !^^^H I ^v
                              'AT7^ ^   \T.^%\   ft£j3CW^55££i'J#C O   'l^y VWf"-*.-^^ PITNEY BOWES
            PENALTY FORpv Jg£i«Hp o2 im            $ ©0.28s
2/25/2015   PRIVATE USE fei W•' SSSitfSy ooo«7959e FEB27I015
FEIST, HERBERT HERMAN ^r>jCU||b..3929^^Si mailed from WRd:2^375;-23
On this day, this Court has denied *uAPPLlCANTJS REQUEST FOR EMERGENCY
ORDER REQUIRING TRIAL COURTnTOjiHEAR ABOVE WRIT OF HABEAS
CORPUS OR ALLOW DIRECT FILINGTO THIS COURT...".
                                                                               Abel Acosta, Clerk
                            HERBERT HERMAN FEIST
                            JEFFERSON COUNTY CORRECTIONAL FACILITY #
                            18805                        UTF
                            P.O. BOX 26007
                            BEAUMONT, TX 77720
AAWBS3B     77720           •itlh»n»hlMllMMli'Vllillll,,'IMlllfhM'l,lillllll'l'